               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


TINA WITTE                                       §                     PLAINTIFF
                                                 §
                                                 §
v.                                               §   Civil No. 1:18v214-HSO-JCG
                                                 §
                                                 §
ZURICH AMERICAN INSURANCE                        §
COMPANY and JOHN CHRISTNER                       §
TRUCKING, LLC                                    §                 DEFENDANTS


       MEMORANDUM OPINION AND ORDER GRANTING IN PART
       AND DENYING IN PART DEFENDANT ZURICH AMERICAN
         INSURANCE COMPANY’S MOTION [6] TO DISMISS, OR
        ALTERNATIVELY, MOTION FOR SUMMARY JUDGMENT

      BEFORE THE COURT is the Motion [6] to Dismiss, or Alternatively, Motion

for Summary Judgment filed by Defendant Zurich American Insurance Company.

After due consideration of the Motion, related pleadings, the record, and relevant

legal authority, the Court finds that Defendant Zurich American Insurance

Company’s Motion [6] to Dismiss should be granted in part and denied in part, and

Plaintiff Tina Witte’s claim against Defendant Zurich American Insurance

Company for injunctive relief contained in Count I of the Amended Complaint [4]

should be dismissed with prejudice.    Plaintiff’s remaining claims will proceed.

                                 I. BACKGROUND

A.    Factual background

      1.     Plaintiff’s accident and injuries

      This case arises out of an 18-wheeler tractor trailer rollover which occurred
in Picayune, Mississippi, on June 23, 2016, while Plaintiff Tina Witte (“Plaintiff” or

“Witte”) was a passenger in the truck’s sleeper car. See Am. Compl. [4] at 2.

Plaintiff worked as a truck driver and maintained an occupational accident

insurance policy (the “Policy”) with Defendant Zurich American Insurance Company

(“Zurich”). See id. at 3; see also Policy [4-2] at 1-21.   The Policy offered various

benefits, including coverage for Accident Medical Expense, for Temporary Total

Disability, and for Continuous Total Disability. See Policy [4-2] at 4.

      Plaintiff asserts that she sustained severe injuries as a result of the accident,

which she characterizes as an occupational one. See Am. Compl. [4] at 3.

Accordingly, she made a claim under the Policy, and Zurich has allegedly conceded

that her claim should be paid as an occupational accident claim. Id. However,

Zurich has taken the position that under the terms of the Policy, all medical

treatment ceases after two years from the date of the accident, regardless of the

circumstances. Id.

      The Amended Complaint alleges that, at Zurich’s request, Plaintiff

underwent a medical examination performed by Dr. P. Caudill Miller, who opined

that Plaintiff “has very significant impairment from her injuries, those injuries

were disabling, and the injuries were directly and solely caused by the June 23,

2016 accident.”   Id. “Dr. Miller further opined that Plaintiff undergo a

vertebroplasty, a surgical procedure where bone cement is injected into the

vertebrae to stabilize the spine.”   Id. at 4.   Plaintiff’s treating physician also

recommended that she undergo the vertebroplasty, but Zurich informed her that if



                                             2
the surgery was not performed within 104 weeks of the date of the accident, or prior

to June 21, 2018, it would not be covered. Id.     Plaintiff maintains that this 104-

week time limit for receiving medical benefits has interfered with her medical

treatment and that this provision of the Policy should be invalidated as inconsistent

with Mississippi Code § 71-3-5. Id. at 4-6.

      Plaintiff also claims that although the Policy allows for 104 weeks of

Temporary Total Disability benefits, Zurich has only paid her for 36 weeks of such

benefits, even though she was entitled to them beginning on June 23, 2016, and

continuing until the day her Amended Complaint [4] was filed on June 21, 2018.

Id. Finally, Plaintiff contends that Zurich has improperly denied her requests for

Continuous Total Disability benefits under the Policy. Id. at 5.

      2.     The Policy

      The Policy’s effective date was January 1, 2015, for a continuous period of

time until terminated. See Policy [4-2] at 3.     The particular benefits at issue here

are those for Accident Medical Expense, for Temporary Total Disability, and for

Continuous Total Disability. See id. at 4.

      The Policy provides for a Maximum Benefit Period of 104 weeks for Accident

Medical Expense and Temporary Total Disability, while the Maximum Benefit

Period for Continuous Total Disability is “[u]p to age 70, but not beyond full Social

Security retirement age.”   Policy [4-2] at 4.   The Policy defines “Maximum Benefit

Period” as “the maximum period that [Zurich] will pay benefits, after the Waiting

Period, under the Temporary Total Disability Benefit, the Continuous Total



                                           3
Disability Benefit or the Accident Medical Expense Benefit.”      Id. at 6 (emphasis

removed).

       The Policy contains the following provision addressing conformity with state

law:

       Any provision of the Policy that, on its effective date, is in conflict with
       the statutes of the state in which the Policy was delivered, is hereby
       amended to conform to the minimum requirements of such state laws.

Id. at 20 (emphasis removed).

B.     Procedural history

       Plaintiff filed a Complaint [1] on June 20, 2018, followed by an Amended

Complaint [4] on June 21, 2018, naming Zurich and her employer, John Christner

Trucking, LLC, as Defendants, and invoking the Court’s diversity jurisdiction

pursuant to 28 U.S.C. § 1332. The Amended Complaint advances the following

claims against Defendants: (1) injunctive relief to invalidate the Policy’s two-year

limitation on medical treatment; (2) breach of contract; (3) intentional infliction of

emotional distress; (4) breach of the implied duty of good faith and fair dealing; (5)

bad faith; (6) negligent infliction of emotional distress; and (7) respondeat superior.

See Am. Compl. [4] at 5-11.

       Zurich has filed a Motion [6] to Dismiss or, Alternatively, Motion for

Summary Judgment seeking dismissal of Plaintiff’s claims.        According to Zurich,

Plaintiff’s claims all derive from her contention that the 104-week, or two-year, time

limitation for payment of benefits contained in the Policy should be invalidated

because it violates Mississippi law. See Mot. [6] at 2. Because Zurich believes



                                            4
that the claim for injunctive relief should be dismissed, it posits that all of

Plaintiff’s claims are likewise subject to dismissal. See id. at 2-3.

      Plaintiff responds that the 104-week or two-year maximum benefit

accumulation period for medical benefits under the Policy is inconsistent with

Mississippi law and should be stricken, and that her claim for injunctive relief

should not be dismissed. See Pl.’s Mem. [9] at 4-7. Plaintiff contends that, even if

her claim for injunctive relief is dismissed, her remaining claims are not

automatically subject to dismissal on the same basis, as they are independent of the

claim for injunctive relief. Id. at 7.

                                  II.    DISCUSSION

A.    Relevant legal standards

      1.     The parties’ submissions

      Zurich has filed a Motion to Dismiss under Rule 12(b)(6), or alternatively for

Summary Judgment under Rule 56.          Zurich submitted no exhibits in support of its

Motion [6]. In response, Plaintiff submitted a copy of the Policy [8-1], the

independent medical evaluation [8-2] conducted by Dr. Miller, and a May 31, 2017,

letter from Zurich [8-3].   Of these exhibits, only the Policy was attached to and

incorporated into the Amended Complaint [4]. See Policy [4-2] at 1-21.

      “Typically, at the 12(b)(6) stage, the court is confined to the complaint.”

Alexander v. Verizon Wireless Servs., LLC, 875 F.3d 243, 247 n.4 (5th Cir. 2017)

(citing Fed. R. Civ. P. 12(d)). When a claim necessarily fails as a matter of law,

dismissal under Rule 12(b)(6) is appropriate. See, e.g., Christiana Tr. v. Riddle,



                                            5
911 F.3d 799, 804-06 (5th Cir. 2018) (finding dismissal of claim appropriate when

applicable federal statute shielded the defendant from any liability).       Zurich filed

its Motion pursuant to Rule 12(b)(6), and alternatively under Rule 56, and it did not

rely upon any evidence outside the pleadings.       Zurich seeks dismissal based upon

the legal question of whether one provision of the Policy conflicts with Mississippi

law.   Accordingly, the Court will consider Zurich’s Motion as one under Rule

12(b)(6) and will exclude and not consider Plaintiff’s other exhibits [8-2], [8-3].1       See

Fed. R. Civ. P. 12(d).

       2.     Rule 12(b)(6)

       To survive a motion to dismiss filed pursuant to Rule 12(b)(6), a complaint

“must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Yumilicious

Franchise, LLC v. Barrie, 819 F.3d 170, 174 (5th Cir. 2016).       In order to be facially

plausible, a plaintiff must plead factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged. See

Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556).

       In considering a Rule 12(b)(6) motion, a court must accept all well-pleaded

facts as true and view those facts in the light most favorable to the plaintiff.



1 Even if the Court considered these exhibits under a summary judgment standard, the
result would not change. Zurich has demonstrated that there is no genuine dispute of
material fact and that it is entitled to judgment as a matter of law as to the claim for
injunctive relief. See Fed. R. Civ. P. 56(a).


                                             6
Yumilicious Franchise, LLC, 819 F.3d at 174.        Mere labels and conclusions, or a

“formulaic recitation of the elements of a cause of action will not do.” Bosarge v.

Miss. Bureau of Narcotics, 796 F.3d 435, 439 (5th Cir. 2015) (quoting Iqbal, 556 U.S.

at 678).     “Nor does a complaint suffice if it tenders naked assertion[s] devoid of

further factual enhancement.” Id. (quoting Iqbal, 556 U.S. at 678) (alteration in

original).

       In resolving a Rule 12(b)(6) motion to dismiss, a court may consider the

complaint, its proper attachments, documents incorporated into the complaint by

reference, and matters of which a court may take judicial notice. See Doe v. United

States, 853 F.3d 792, 800 (5th Cir. 2017), as revised (Apr. 12, 2017).

       3.       Interpretation of insurance policies

       Because this case arises under the Court’s diversity jurisdiction, it is

governed by the substantive law of the forum state, Mississippi. See State Farm

Mut. Auto. Ins. Co. v. LogistiCare Sols., LLC, 751 F.3d 684, 688 (5th Cir. 2014)

(citing Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938)).     Interpretation of

insurance policies presents a question of law. Id.

       An insurance policy is a contract, and its language and provisions are subject

to the same rules of interpretation as other contracts. Hayne v. The Doctors Co.,

145 So. 3d 1175, 1180 (Miss. 2014).      The interpretation of an insurance policy

begins with its plain language.     If the language of the policy is clear and

unambiguous, it must be applied as written. Id. An ambiguity exists if a policy

can be logically interpreted in two or more ways; ambiguity is not created simply



                                             7
because the parties disagree over the interpretation of the policy. See Cont’l Cas.

Co. v. Allstate Prop. & Cas. Ins. Co., 235 So. 3d 40, 50 (Miss. 2017), reh’g denied

(Oct. 12, 2017) (quotation omitted).   Any ambiguities in the policy are resolved in

favor of the non-drafting party. See id.

B.    Plaintiff’s claim for injunctive relief

      1.     Statutory authority cited by Plaintiff

      Count I of the Amended Complaint [4] asks the Court to invalidate the

Policy’s two-year limitation on the payment of medical expenses.      See Am. Compl.

[4] at 5-6. While styled as a request for “injunctive relief,” it appears that Plaintiff

is in substance seeking a declaratory judgment that this provision is invalid because

it conflicts with Mississippi law. See id.

      Count I specifically invokes Mississippi Code § 71-3-5, which provides in

relevant part as follows:

      An owner/operator, and his drivers, must provide a certificate of
      insurance of workers’ compensation coverage to the motor carrier or
      proof of coverage under a self-insured plan or an occupational accident
      policy. Any such occupational accident policy shall provide a
      minimum of One Million Dollars ($1,000,000.00) of coverage.
      Should the owner/operator fail to provide written proof of coverage to
      the motor carrier, then the owner/operator, and his drivers, shall be
      covered under the motor carrier’s workers’ compensation insurance
      program . . . .      In the event that coverage is obtained by the
      owner/operator under a workers’ compensation policy or through a self-
      insured or occupational accident policy, then the owner/operator, and
      his drivers, shall not be entitled to benefits under the motor carrier’s
      workers’ compensation insurance program unless the owner/operator
      has elected in writing to be covered under the carrier’s workers’
      compensation program or policy or if the owner/operator is covered by
      the carrier’s plan because he failed to obtain coverage . . . . Nothing
      shall prohibit or prevent an owner/operator from having or
      securing an occupational accident policy in addition to any


                                             8
       workers’ compensation coverage authorized by this section.

Miss. Code Ann. § 71-3-5 (emphasis added).

       In Plaintiff’s Response [8], she relies upon Mississippi’s Workers’

Compensation Law, specifically Mississippi Code §§ 71-3-13, 71-3-15, and 71-3-17,

to argue that the Policy’s 104-week maximum benefit accumulation period for

medical benefits is inconsistent with Mississippi law and should be stricken.          Pl.’s

Resp. [8] at 2. Plaintiff’s theory is that the Policy conflicts with Mississippi Code §

71-3-13, which she claims provides for up to 450 weeks of temporary disability

benefits, with section 71-3-15, which affords lifetime medical benefits, and with

section 71-3-17, which provides for up to 450 weeks of disability benefits. Id. at 2-

3.

       The claim in Count I of the Amended Complaint [4] only concerns the Policy’s

104-week, or two-year, maximum benefit for medical expenses. Mississippi Code §

71-3-13 speaks to minimum and maximum compensation amounts, based upon the

average weekly wage of the state, for injuries resulting in disability or death.

Compensation amounts are not at issue in Count I.2

       Section 71-3-15 relates to medical services for an injured employee under the

Workers’ Compensation Law and provides that “[t]he employer shall furnish such


2  Even if Mississippi Code § 71-3-13 were applicable to the issue of the duration of
payment of medical benefits, this statute imposes a ceiling, not a baseline, for the duration
of such compensation. Specifically, the statute provides that “[t]he total recovery of
compensation hereunder, exclusive of medical payments under Section 71-3-15, arising
from the injury to an employee or the death of an employee, or any combination of such
injury or death, shall not exceed the multiple of four hundred fifty (450) weeks times sixty-
six and two-thirds percent (66- 2/3 %) of the average weekly wage for the state.” Miss.
Code Ann. § 71-3-13(2).

                                              9
medical, surgical, and other attendance or treatment, nurse and hospital service,

medicine, crutches, artificial members, and other apparatus for such period as the

nature of the injury or the process of recovery may require.”      Miss. Code Ann. § 71-

3-15.   Finally, section 71-3-17 deals with disability compensation payments,

specifically permanent total disability, temporary total disability, and permanent

partial disability workers’ compensation payments; it does not address the payment

of medical expenses, which is the issue in Count I.

        2.    Application of the relevant Policy provision

        Plaintiff argues that under Mississippi law, when an insurance policy

conflicts with Mississippi’s statutory requirements, the offensive policy or provision

will be stricken as invalid, and the statute will control. See Pl.’s Mem. [9] at 6

(citing Owen v. Universal Underwriters Ins. Co., 252 F. Supp. 2d 324, 326 (S.D.

Miss. 2003)).3   Here, the Policy requires conformity with Mississippi law and states

that “[a]ny provision of the Policy that, on its effective date, is in conflict with the

statutes of the state in which the Policy was delivered, is hereby amended to

conform to the minimum requirements of such state laws.”         Policy [4-2] at 20

(emphasis removed). The wording of this provision is plain and unambiguous and

must be construed as written. Under its plain terms, amending the Policy to

conform with state statutes is only required if one of its provisions “is in conflict”

with state statutes on the Policy’s effective date. See id.     The Court cannot say



3  Owen involved a claim for uninsured motorist insurance coverage, which implicates a
different statutory scheme than that which addresses occupational accident policies and
workers’ compensation.

                                            10
that the 104-week limitation is inconsistent or “in conflict” with the Mississippi

statutes cited by Plaintiff.   See id.

        While the Policy may not afford coverage for as long a period as might be

available under the Mississippi Workers’ Compensation Law, it does not appear

that the 104-week time limitation on the payment of medical benefits conflicts with

any provision of Mississippi law.    There is no dispute that the Policy affords

$1,000,000.00 of coverage, as required for occupational accident policies by

Mississippi Code § 71-3-5.     While section 71-3-15 of the Mississippi Workers’

Compensation Law requires an employer to furnish medical and surgical treatment

“for such period as the nature of the injury or the process of recovery may require,”

Miss. Code Ann. § 71-3-15, Plaintiff has not cited any legal authority that requires

the temporal span of medical benefits coverage for an occupational accident

insurance policy to be completely coextensive with that available under the

Workers’ Compensation Law, see Pl.’s Mem. [9] at 5-7.      Indeed, Mississippi Code §

71-3-15 does not specifically reference occupational accident policies; section 71-3-5

does.    Plaintiff is ostensibly asking the Court to rewrite the Policy to require Zurich

to provide benefits that are equivalent to those provided to employees under the

Workers’ Compensation Law, but she has cited no legal authority that would justify

such relief.

        The Policy is clear that it does not purport to afford workers’ compensation

coverage. The first page of the Policy’s Insurance Certificate clearly states:

                           IMPORTANT NOTICE
        THIS IS NOT A WORKERS’ COMPENSATION POLICY AND IS NOT A


                                            11
          SUBSTITUTE FOR WORKERS’ COMPENSATION COVERAGE.

Policy [4-2] at 1.   Again, on the third page, the Policy states “THIS

CERTIFICATE IS NOT WORKERS’ COMPENSATION . . . .”                      Id. at 3

(emphasis in original).

       Moreover, the text of Mississippi Code § 71-3-5 contemplates that an

owner/operator may obtain both occupational accident insurance and workers’

compensation coverages.      See Miss. Code Ann. § 71-3-5 (“Nothing shall prohibit or

prevent an owner/operator from having or securing an occupational accident policy

in addition to any workers’ compensation coverage authorized by this section.”).

This would seem to undercut Plaintiff’s position that Mississippi law requires the

two types of coverage to be identical.

       The Court is not persuaded that the 104-week limitation on payment of

medical benefits contained in Plaintiff’s occupational accident Policy is inconsistent

or “in conflict” with any of the state statutes she has referenced.   Plaintiff therefore

cannot rely upon the case law she cites or the conformity-with-state-statutes

provision of the Policy to obtain the relief she seeks, see Policy [4-2] at 20, and the

claim in Count I that seeks invalidation of the temporal limitation provision of the

Policy cannot withstand dismissal.       Zurich’s Motion to Dismiss will be granted as

to the claim for injunctive relief in Count I.

C.     Plaintiff’s remaining claims

       Although the Court has determined that Count I should be dismissed, it

agrees with Plaintiff that the remaining claims in the Amended Complaint



                                             12
encompass issues broader than the 104-week time limitation claim contained in

Count I.   Because Zurich has made no additional arguments for dismissal as to

these other claims, Zurich’s Motion to Dismiss will be denied as to Plaintiff’s

remaining claims.

                                III.   CONCLUSION

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, the Motion [6]

to Dismiss, or Alternatively, Motion for Summary Judgment filed by Defendant

Zurich American Insurance Company is GRANTED IN PART, as to the claim for

injunctive relief set forth in Count I of the Amended Complaint [4], and DENIED

IN PART, as to Plaintiff’s remaining claims.

      IT IS, FURTHER, ORDERED AND ADJUDGED that Plaintiff Tina

Witte’s claim against Defendant Zurich American Insurance Company for injunctive

relief contained in Count I of the Amended Complaint [4] is DISMISSED WITH

PREJUDICE.

      SO ORDERED AND ADJUDGED, this the 1st day of March, 2019.


                                        s/ Halil Suleyman Ozerden
                                        HALIL SULEYMAN OZERDEN
                                        UNITED STATES DISTRICT JUDGE




                                          13
